IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,754-01


                      EX PARTE KWAMAE LADON NEWBY, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. W17-75404-K(A) IN THE CRIMINAL DISTRICT COURT # 4
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Applicant pleaded guilty to aggravated robbery and was sentenced to thirty years’

imprisonment. Applicant did not appeal his conviction. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that his plea was involuntary because trial counsel

failed to investigate his background and incorrectly advised him on his ability to be placed on

community supervision. Further, Applicant alleges that trial counsel was ineffective for failing to

file a motion for new trial and for failing to file a notice of appeal. Applicant has alleged facts that,

if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393
                                                                                                       2

S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial court

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial

court shall order trial counsel to respond to Applicant’s claims. Trial counsel’s response should

include whether Applicant requested trial counsel file a motion for new trial and notice of appeal,

whether trial counsel investigated Applicant’s background, and what trial counsel told Applicant

regarding his ability to be placed on community supervision. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC . art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary and whether trial counsel’s performance was deficient. The trial court may

make any other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: June 22, 2022
Do not publish